DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 15/973137 filed on 01/15/2021. Claims 1-17, 21 and 22 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5-8 and 14 recites the limitation "the part of the user" in body of the claims.  There is insufficient antecedent basis for this limitation in the claim. The limitations “a part of the user” in their respective independent claims which they depend on are replaced with the limitation “the kinematic chain”. For the purpose of examination, the limitations “the part of the user” are interpreted as “the kinematic chain”, the limitation which is replaced by the submission of the amendments.



Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. (US Patent Pub. No. 2018/0020978 A1) in view of Pasveer et al. (US Patent Pub. No. 2010/0194879 A1) 
Regarding claim 1, Kaifosh teaches a system (Kaifosh, Fig. 8), comprising: 
a plurality of sensor modules (Kaifosh, Fig. 1, autonomous sensors 102 are attached to different left and right limbs of the user; Kaifosh, autonomous sensor may be worn on the user’s arm or leg, i.e. plurality; Kaifosh, Figs. 6-8, motion sensor 602, 702, and autonomous movement sensors 810; Kaifosh, [0090], sensor signals may be recorded by any suitable number of autonomous movement sensors located in suitable locations, i.e. hands and legs; Kaifosh, Fig. 9B and [0113], process 952, signals are obtained from one or more of autonomous movement sensor), each respective sensor 

provide the sequence of orientations measured by each respective sensor module as input to an artificial neural network (ANN), wherein the ANN is associated with and trained for the kinematic chain (Kaifosh, Fig. 9B, step 956, provide autonomous sensor signal as input to trained statistic model; Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network; Kaifosh, [0131], statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks; examples of applications include uses for reconstructing human movements with wearable devices, such as reconstructing the movement of both the forearm and upper arm, i.e. kinematic chain, using a single wrist-worn device); 
obtain, as output from the artificial neural network, an orientation measurement of the kinematic chain (Kaifosh, Fig. 9B, step 958 output generated spatial information from trained statistical model), the orientation measurement comprising a value representing the orientation of an optical tracking sensor not situated on the user and wherein the value include a value corresponding to the untracked rigid body and a plurality of values corresponding to the other rigid bodies of the kinematic chain equipped with the sensor modules (Kaifosh, [0048] and [0130], the output is used to reconstruct the position and orientation of the rigid body from the trained data; Kaifosh, [0050], [0053], [0067] and [0097], the trained data, which comprising information regarding the position and orientation 
control an application by configuring, according to the orientation measurement obtained from the artificial neural network, an orientation of a rigid part in a kinematic chain of a skeleton model that has a plurality of rigid parts connected by joints (Kaifosh, Fig. 9B, step 960, generate musculo-skeletal 
Kaifosh does not seem to explicitly teach the orientation measurement comprising a plurality of values representing optical tracking sensors. However, Kaifosh teaches in [0050], [0053], [0067] and [0097] that the position and orientation of the rigid body from the training data can be obtained by using motion capturing. And that in the art of motion capturing, Pasveer teaches a motion capturing system using multiple markers and cameras, i.e. a plurality of values representing optical tracking sensors (Pasveer, Fig. 1 and [0020], optical markers detected by cameras 200 and 201).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the motion capturing system of Pasveer which generates a plurality of values representing the orientation of optical sensors in the system of Kaifosh. The suggestion/motivation would have been in order to accurately and reliably measure position and orientation (Pasveer, [0008]).
Regarding claim 2, Kaifosh in view of Pasveer teaches the limitations of the parent claim 1, and further teaches the ANN is trained using orientation measurements generated using an optical tracking system (Kaifosh, [0050], [0053] and [0067], the trained data, which comprising information regarding the position and orientation of the rigid body, can be obtained using motion capturing, one of the motion capturing method 
Regarding claim 3, Kaifosh in view of Pasveer teaches the limitations of the parent claim 2, and further teaches the ANN is a recurrent neural network (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network).
Regarding claim 4, Kaifosh in view of Pasveer teaches the limitations of the parent claim 3, and further teaches the recurrent neural network contains Long Short-Term Memory (LSTM) units (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network).
Regarding claim 5, Kaifosh in view of Pasveer teaches the limitations of the parent claim 2, and further teaches orientations of the kinematic chain is not tracked using optical tracking (Kaifosh, [0050], auxiliary device/system, i.e. optical tracking, is used for training and only a single IMU is used on the user’s forearm/wrist is fed to the computing system to know the relative position and orientation of the rigid body segment of interest).
Regarding claim 6, Kaifosh in view of Pasveer teaches the limitations of the parent claim 5, and further teaches orientations of the kinematic chain is tracked using one of the sensor modules (Kaifosh, [0050], auxiliary device/system is used for training and only a single IMU is used on the user’s forearm/wrist is fed to the computing system to know the relative position and orientation of the rigid body segment of interest).
Regarding claim 7, Kaifosh in view of Pasveer teaches the limitations of the parent claim 5, and further teaches orientations of the kinematic chain is not tracked 
Regarding claim 8, Kaifosh in view of Pasveer teaches the limitations of the parent claim 5, and further teaches the plurality of sensor modules tracks portions of the user corresponding to a subset of rigid parts in the kinematic chain; and the rigid parts in the subset of rigid parts are separated in the kinematic chain by the rigid part corresponding to the kinematic chain that is not tracked using a sensor module (Kaifosh, [0054], movement data representing movement of user’s forearm, i.e. subset, is captured by a wrist-worn IMU, and through the trained statistical model, position and/or orientation of both the user’s forearm and upper arm, i.e. the kinematic chain that is not tracked, is outputted).
Regarding claim 9, Kaifosh in view of Pasveer teaches the limitations of the parent claim 1, and further teaches the ANN is trained to predict orientation measurements generated using an optical tracking system (Kaifosh, [0053], neural network may be trained using external reference data, example of external data includes captured image data or laser, i.e. optical sensing); and the ANN provides, as output, predicted orientation measurements to be generated by the optical tracking system for portions of the user to which the plurality of sensor modules are attached (Kaifosh, [0043], movements of the segments in the rigid body model can be simulated as an articulated rigid body system in which orientation and position information of a 
Regarding claim 12, Kaifosh teaches a method, comprising: 
receiving, from a plurality of inertial measurement units attached to portions of a user connected by joints, motion data identifying sequences of orientations of the portions of the user (Kaifosh, Fig. 1, autonomous sensors 102 are attached to different left and right limbs of the user; Kaifosh, autonomous sensor may be worn on the user’s arm or leg, i.e. plurality; Kaifosh, Figs. 6-8, motion sensor 602, 702, and autonomous movement sensors 810; Kaifosh, [0090], sensor signals may be recorded by any suitable number of autonomous movement sensors located in suitable locations, i.e. hands and legs; Kaifosh, Fig. 9B and [0113], process 952, signals are obtained from one or more of autonomous movement sensor; Kaifosh, [0067], movement sensor 602 may be an autonomous movement sensor; Kaifosh, [0071], [0113], autonomous movement sensor 810 maybe include Inertial Measurement Units; Kaifosh, Figs. 4, 6 and 7, movement sensor 602 and 702 is attached to form type 3 of the user, i.e. hand; Kaifosh, Fig. 9B, steps 952-960), the portion of the user comprising a kinematic chain 
providing the sequences of orientations of the portions of the user, as measured by the inertial measurement units, as input to an artificial neural network (ANN), wherein the ANN is associated with and trained for the kinematic chain (Kaifosh, Fig. 9B, step 956, provide autonomous sensor signal as input to trained statistic model; Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network; Kaifosh, [0131], statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks; examples of applications include uses for reconstructing human 
obtaining, as output from the ANN, an orientation measurement of the kinematic chain (Kaifosh, Fig. 9B, step 958 output generated spatial information from trained statistical model), the orientation measurement comprising a value representing the orientation of an optical tracking sensor not situated on the user, and wherein the value include a value corresponding to the untracked rigid body and a plurality of values corresponding to the other rigid bodies of the kinematic chain equipped with the sensor modules (Kaifosh, [0048] and [0130], the output is used to reconstruct the position and orientation of the rigid body from the trained data; Kaifosh, [0050], [0053], [0067] and [0097], the trained data, which comprising information regarding the position and orientation of the rigid body, can be obtained using motion capturing, one of the motion capturing method being using captured image data, i.e. spatial/position information comprising a value representing an orientation of an optical tracking sensor; Kaifosh, Fig. 9B and [0113], process 952, signals are obtained from only autonomous movement sensor, i.e. no optical signal is recorded and hence no need to situate the optical tracking sensor on the user; Kaifosh, [0112]-[0118], a single IMU is worn around a user’s arm or leg to generate input signal, the trained statistical model predicts spatial information including one or more segment and orientation of the one or more segments and joint angles between the connected segments, and using the spatial information to generate a musculo-skeletal representation that can include upper arm, lower arm, palm and fingers; Kaifosh, Fig. 7 and [0068], input from a single autonomous sensor can be provided as input to trained statistical model and output may be used to determine 
configuring, according to the orientation measurement obtained from the ANN, an orientation of a rigid part in a kinematic chain of a skeleton model that has a plurality of rigid parts connected by joints (Kaifosh, Fig. 9B, step 960, generate musculo-skeletal representation and/or control signals; Kaifosh, [0042] the human musculo-skeletal system is modeled as multi-segment articulated rigid body with joints interfacing between); and 
controlling an application based on a state of the kinematic chain (Kaifosh, [0120]-[0121], spatial information may be used to generate control signal to instruct display to display a graphical render or control a physical device).
Kaifosh does not seem to explicitly teach the orientation measurement comprising a plurality of values representing optical tracking sensors. However, Kaifosh teaches in [0050], [0053], [0067] and [0097] that the position and orientation of the rigid body from the training data can be obtained by using motion capturing. And that in the art of motion capturing, Pasveer teaches a motion capturing system using multiple markers and cameras, i.e. a plurality of values representing optical tracking sensors (Pasveer, Fig. 1 and [0020], optical markers detected by cameras 200 and 201).

Regarding claim 13, Kaifosh in view of Pasveer teaches the limitations of the parent claim 12, and further teaches the ANN is a recurrent neural network having Long Short-Term Memory (LSTM) units (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network).
Regarding claim 14, Kaifosh in view of Pasveer teaches the limitations of the parent claim 13, and further teaches the kinematic chain has no attached inertial measurement unit to measure orientations of the part; and the ANN further outputs predicted orientation measurements of the portions of the user tracked using the inertial measurement units (Kaifosh, [0043], movements of the segments in the rigid body model can be simulated as an articulated rigid body system in which orientation and position information of a segment relative to other segments in the model are predicted using a trained statistical model; Kaifosh, [0054], movement data representing movement of user’s forearm is captured by a wrist-worn IMU, and through the trained statistical model, position and/or orientation of both the user’s forearm and upper arm, i.e. the kinematic chain that is not tracked/prediction, is outputted).
Regarding claim 15, Kaifosh in view of Pasveer teaches the limitations of the parent claim 14, and further teaches the predicted orientation measurements generated by the ANN correct accumulated errors in the sequences of orientations measured by 
Regarding claim 16, Kaifosh teaches a method (Kaifosh, Fig. 9A, [0088], training a statistical model), comprising: 
attaching a plurality of sensor modules to a kinematic chain of a person, the plurality of sensor modules including first sensor modules having a first type and second sensor modules having a second type, the first type comprising an inertial-based tracking type (Kaifosh, [0043] kinematics can be upper arm connected at a shoulder joint and a forearm; Kaifosh, Fig. 1, autonomous sensors 102 are attached to different left and right limbs of the user; Kaifosh, autonomous sensor may be worn on the user’s arm or leg, i.e. plurality; Kaifosh, Fig. 6, and [0067], movement sensor 602 may be an autonomous movement sensor, sensors 604 and 606 may be non-autonomous position sensor; Kaifosh, [0088], sensors worn by user; Kaifosh, [0092] autonomous and non-autonomous sensor are used together to train a statistical model; Kaifosh, [0071], "autonomous movement sensors" refers to sensors configured to measure the movement of body segments without requiring the use of external sensors, examples of which include, but are not limited to, cameras or global positioning systems. Autonomous movement sensors 810 may include one or more Inertial Measurement Units (IMUs)); 
measuring a plurality of sequences of orientations of the sensor modules during the person performing a plurality of sequence of motions to generate first orientation measurements generated by the first sensor modules and second orientation 
training an artificial neural network (ANN) for the kinematic chain using a supervised machine learning technique applied to the first and second orientation measures (Kaifosh, Fig. 9A, step 912 train statistical model based on signal and spatial information; Kaifosh, [0131], statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks; examples of applications include uses for reconstructing human movements with wearable devices, such as reconstructing the movement of both the forearm and upper arm, i.e. kinematic chain, using a single wrist-worn device), the resulting ANN taking an orientation measurement from a sensor of first type and outputting a plurality of predicted values of a sensor of a second type, the plurality of predicted values corresponding to each of the plurality of sensor modules (Kaifosh, [0043], movements of the segments in the rigid body model can be simulated as an articulated rigid body system in which orientation and position information of a segment relative to other 
Kaifosh teaches that the second type comprising an optical tracking type (Kaifosh, [0050], [0053], [0067] and [0097], the trained data, which comprising information regarding the position and orientation of the rigid body, can be obtained using motion capturing, one of the motion capturing method being using captured image data), but does not seem to explicitly teach the optical tracking type sensor modules are attached to a person. 
However, in a related art motion capturing using optical sensors, Pasveer teaches some portion of the optical sensing motion capturing system is attached to a person (Pasveer, Fig. 1 and [0020], optical markers detected by cameras 200 and 201).

Regarding claim 21, Kaifosh in view of Pasveer teaches the limitations of the parent claim 16, and further teaches the first sensor modules comprising inertial measurement sensors (Kaifosh, [0071], Autonomous movement sensors 810 may include one or more Inertial Measurement Units (IMUs)).
Regarding claim 22, Kaifosh in view of Pasveer teaches the limitations of the parent claim 16, and further teaches the second sensor modules comprising optical tracking sensors (Kaifosh, [0071], "autonomous movement sensors" refers to sensors configured to measure the movement of body segments without requiring the use of external sensors, examples of which include, but are not limited to, cameras or global positioning systems, i.e. non-autonomous includes cameras or global positioning system).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. (US Patent Pub. No. 2018/0020978 A1) in view of Pasveer et al. (US Patent Pub. No. 2010/0194879 A1) and Raman et al. (US Patent Pub. No. 2010/0307241 A1)
claim 10, Kaifosh in view of Pasveer teaches the limitations of the parent claim 1, and further teaches the inertial measurement unit includes a gyroscope (Kaifosh, [0073], IMU may include gyroscopes).
Kaifosh in view of Pasveer does not seem to explicitly teach that the gyroscope is a micro-electromechanical system (MEMS) gyroscope. 
However, in a related art of IMUs, Raman teaches that MEMS technologies are used for gyroscopes in IMUs (Raman, [0002]-[0004]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a MEMS gyroscope as suggested by Raman in the IMU of Kaifosh in view of Pasveer. The suggestion/motivation would have been in order to lower the cost of the system (Raman, [0002]).
Regarding claim 11, Kaifosh in view of Pasveer and Raman teaches the limitations of the parent claim 10, and further teaches the inertial measurement unit further includes a magnetometer and a MEMS accelerometer (Kaifosh, [0073], IMU may include accelerometer and magnetometer; similar rationale to combine with Raman as stated in claim 10 to use a MEMS accelerometer to lower the cost of the system).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. (US Patent Pub. No. 2018/0020978 A1) in view of Pasveer et al. (US Patent Pub. No. 2010/0194879 A1) and Sutherland (US Patent No. 5,515,477)
Regarding claim 17, Kaifosh in view of Pasveer teaches the limitations of the parent claim 16, and further teaches the ANN is a recurrent neural network having Long 
generating further measurements using the plurality of sensor modules to the person; and training the ANN, previously trained using the supervised machine learning technique based on the first orientation measurements and the second orientation measurements, using the further measurements (Kaifosh, [0078], the statistical model may be retrained, i.e. using new/additional data).
Kaifosh in view of Pasveer does not seem to explicitly teach the retraining is performed using a reinforcement learning technique. 
However, in a related art of using neural network to generate a learned output when receiving an input, Sutherland teaches the use of reinforcement learning to generate the mapping (Sutherland, column 28, lines 29-45).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to user a reinforcement learning technique as suggested by Sutherland when performing the retraining in Kaifosh in view of Pasveer. The suggestion/motivation would have been in order to significantly enhance the accuracy of the mapping (Sutherland, column 28, lines 29-45).  

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 

Regarding the claim limitations, applicant argued that Kaifosh never discusses an optical sensor system and only utilized inertial sensor. However, it is noted that in [0050], [0054] and [0097] of Kaifosh, it teaches that position information used for training or output can be obtained using a motion capture system or laser scanner, i.e. optical sensor. Hence, contrary to applicant’s argument, Kaifosh does teaches the use of optical sensor and output information is related to value representing orientation of optical sensor. See above rejections for more detail.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693